Gillen, J.

dissents: I think the demonstration here was the showing of the boat at Barnstable in the view of Van Duzen and his customers. I do not think the policy exception covered the property on the trip from Barnstable to Watertown after the demonstration.
It is only by the exception that the plaintiff has a semblance of a claim for recovery. Apart from this the policy is “tight” and “hard” — it would seem to cover the boat only when it was on land. It specifically denies liability when the boat is “water-borne” (apart from the exception).
I do not think the said exception covers the boat on the long water trip to or from the situs of the demonstration.
Morrison, Mahoney & Mullen of Boston, for the Plaintiff.
William F. Callahan of Boston, for the Defendant.